Citation Nr: 0025101	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  95-33 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral varicose veins.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.



On file is a report of a rating action in June 1994 wherein 
the evaluation for bilateral varicose veins was increased 
from 10 to 30 percent disabling effective March 30, 1993.

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The RO denied entitlement 
to an evaluation in excess of 30 percent for bilateral 
varicose veins.

The appellant provided oral testimony before a Hearing 
Officer at the RO in July 1996, a transcript of which has 
been associated with the claims file.

In June 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In June 2000 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Bilateral varicose veins have been productive of not more 
than moderately severe impairment both before and after 
January 12, 1998.

2.  Effective January 12, 1998, left lower extremity varicose 
veins have been productive of a level of impairment 
compatible with not more than persistent edema, incompletely 
relieved by elevation of extremity, without or without 
beginning stasis pigmentation or eczema.


3.  Effective January 12, 1998, right lower extremity 
varicose veins have been productive of a level of impairment 
compatible with not more than intermittent edema of extremity 
or aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral varicose veins have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7120 (effective prior to January 12, 1998);  38 C.F.R. 
§ 4.104; Diagnostic Code 7120; 62 Fed. Reg. 65207-65224 (Dec. 
11, 1997) (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
appellant was hospitalized in October 1968 at which time she 
was diagnosed with bilateral varicose veins.  Examination 
disclosed marked bilateral lower extremity varicosities.  The 
Service Department noted that this condition had been 
aggravated by service.  She was discharged with entitlement 
to severance pay.

A June 1969 VA medical examination concluded in a diagnosis 
of varicose veins of the legs.

The RO granted entitlement to service connection for 
bilateral varicose veins on the basis of aggravation, with 
assignment of a 10 percent evaluation when it issued a rating 
decision in August 1969.  No indication was given as to the 
pre-service nature and extent of severity of bilateral 
varicose veins.  

The veteran submitted a claim of entitlement to an increased 
evaluation for bilateral varicose veins on March 30, 1993.

VA conducted a general medical examination of the appellant 
in April 1994.  The appellant complained of persistent 
soreness and tenderness of both lower extremities related to 
a long history of varicose veins and recurrent superficial 
thrombophlebitis.  She also had right knee and right leg 
pain, ongoing since a diagnosis and treatment for nonservice-
connected Ewing sarcoma since 1971.  On examination the 
appellant was reported as morbidly obese at 253 pounds.  The 
examiner recorded that he was unable to evaluate her because 
she was wheelchair bound.  Pertinent findings obtained on 
examination show there were diffuse varicose veins of the 
thighs and left leg, but no evidence of stasis ulcers of the 
legs or ankles.  

The examiner noted advanced atrophy of the right lower leg 
from below the right knee to the right ankle.  The veteran 
was unable to walk without mechanical aid.  She recently 
received a new right leg brace which was not fully 
functioning yet.  The examiner diagnosed history of Ewing 
sarcoma of the right tibia, status post chemotherapy and 
radiation therapy; history of fracture of the right tibia, 
status post surgery; severe atrophy of the right lower leg 
secondary to the above; and extensive varicose veins of both 
lower extremities.

VA conducted an examination of the veteran for disease of the 
arteries and veins in August 1995.  It was reported that she 
had been diagnosed with Ewing sarcoma of the right tibia 
which required resection surgery followed by radiation and 
chemotherapy.  She also had a history of nonunion of the 
right tibial fracture subsequent to the resection of Ewing's 
sarcoma.  This had ultimately led to arthroscopic surgery of 
the right knee several weeks prior to the current examination 
in which osteoarthritis and cartilagenous destruction was 
found, requiring resection of cartilage from the right tibia 
surface arthroscopically.  She was still recovering from this 
surgery and was wheelchair bound.

With respect to deep venous disease in 1985, the veteran had 
a documented pulmonary thromboembolic event which required 
intravenous heparinization followed by oral coumadin-ization 
for a period of six months, clearly indicating the presence 
of deep venous thrombophlebitis as the source of this 
particular event.

Examination of the right leg showed marked thinning of the 
musculature below the right knee compatible with the above 
noted resection surgery and radiation of Ewing's sarcoma.  
Consequently, there was no evidence of venous insufficiency 
in the right calf.  The right thigh revealed no evidence of 
active venous disease.  There was no pain in Hunter's canal.  
Examination of the right knee was limited due to the recent 
postoperative changes.  There was pain related to reduced 
motion of the right foot, but again no evidence of venous 
disease.

Examination of the left lower limb clearly showed extensive 
varicosities with sacculation of numerous veins including 
those in the posterior upper left calf which were slightly 
tender to palpation, but which did not contain any palpable 
clot.  Elevation of the left leg failed to result in any 
significant collapse of the saccular varicosities that were 
present.  There was no evidence of pain noted in Hunter's 
canal of the left calf.  Homans' sign was absent.  There was 
no peripheral edema or stasis changes noted in the left lower 
limb.  

A full examination of the musculoskeletal system of the lower 
limbs could not be performed because of the veteran's 
wheelchair bound status.  The examiner recorded it was to be 
reemphasized that the extent of venous disease in the right 
lower limb was radically altered by the surgery, both recent 
and past, for Ewing's sarcoma, nonunion of the right tibial 
fracture and right degenerative osteoarthritis.  In similar 
circumstances, evidence of venous run off in the left lower 
leg could only be partially examined, but no active deep 
venous disease was evident, although to be considered were 
saccular and almost aneurysmal changes of the varicose veins 
of the left lower limb, circumferentially from the knee to 
the calf, which were clearly evident.



The examiner concluded that the veteran had extensive 
varicose venous disease without evidence of active deep vein 
thrombophlebitis in the left lower limb (and by inference in 
the right lower limb altered by surgery), with a history in 
1985 of a pulmonary thromboembolic event presumably 
indicative of deep venous involvement of the lower limbs not, 
without active evidence for those findings at present.

In a July 1996 letter on file a VA physician noted that the 
August 1995 VA examination confirmed there was no evidence of 
active deep venous disease.

The veteran presented oral testimony before a Hearing Officer 
at the RO in July 1996, a transcript of the testimony has 
been associated with the claims file.  It was argued that the 
30 percent evaluation assigned for bilateral lower extremity 
varicose veins was not sufficient.  The veteran described her 
disabling manifestations.

VA conducted a vascular examination of the veteran in August 
1997.  The examiner recorded a pre-examination diagnosis of 
bilateral varicose veins.  The examiner noted that 
superficial veins were not above the knee.  The right leg was 
severely deformed from previous sarcoma surgery.  Superficial 
veins were involved below the knee.  There was a large 
network of dilated varicose veins in the posterior aspect of 
the left calf, and medial and lateral aspect of the left 
lower leg.  On the right leg was a single tortuous dilated 
vein over the medial aspect over the region of the greater 
saphenous vein.  

The examiner recorded that much of the soft tissue of the 
right lower leg had been removed for Sarcoma in January 1971.  
The examiner recorded that there was involvement of the long 
saphenous ranging over 2 centimeters in diameter.  The left 
lower leg was noted to have a widely dilated and tortuous 
long saphenous.  The right leg was noted to have a dilated 
minimal tortuous long saphenous extending from the knee to 
the mid calf.



The examiner indicated there was marked distortion.  There 
was recorded tortuosity of superficial veins overlying all 
aspects of the left lower leg below the knee.  The examiner 
indicated there was marked sacculation.  There were multiple 
distended varicose complexes of the left leg.  The examiner 
recorded the left lower leg had 3+ non-pitting edema 
extending from the knee to the ankle.  The right leg was 
without edema.  There was no ulceration of either leg.  

The examiner indicated there was involvement of the deep 
circulation.  As to the left leg, the Trendelenburg showed 
filling while a tourniquet was applied.  There was deep 
venous insufficiency on the left.  The examiner recorded 
there was no ulceration of pigmentation in the left lower 
extremity.  Perthe's test was not done because of limitation 
in walking ability.  The examiner indicated that superficial 
veins did not involve the upper knee.  Superficial veins were 
involved below the knee.  There were multiple superficial and 
greater saphenous varicosities.  The examiner indicated there 
was involvement of the long saphenous ranging over 2 
centimeters in diameter.

The examiner noted there was marked distortion, indicating 
dilated venous channels of the left leg below the knee.  The 
examiner indicated there was marked sacculation, noting 
multiple distended varicose complexes on the left leg below 
the knee.  The examiner record there was edema of the left 
lower leg.  There were no episodes of ulceration.  The 
examiner indicated there was involvement of the deep 
circulation.  Trendelenburg test of the left leg showed deep 
venous insufficiency.  The examiner noted there was no 
ulceration or pigmentation of either leg.  The examiner 
diagnosed deformity of the right lower leg secondary to soft 
tissue loss and radiation fibrosis, and multiple varicosities 
of the left leg secondary to deep venous insufficiency.

Associated with the claims file is a substantial quantity of 
VA treatment reports for the most part referable to treatment 
for nonservice-connected Ewing's sarcoma.

VA conducted a medical examination of the veteran in July 
1998.  On examination the veteran had adequate arterial 
pulsatile flow in the left lower extremity.  The extremity 
was obese and there were mild to moderate secondary 
varicosities present in the left leg.  Because of severe 
obesity of the left lower extremity, the venous evaluation 
was difficult to perform on manual examination; however, 
there was no evidence of active thrombophlebitis present.  
The degree of vascular reflex and related insufficiency would 
have to be performed with appropriate noninvasive tests as 
well as noninvasive visualization of the thrombophlebitic 
changes.

In his diagnostic impression the examiner recorded he did not 
feel that the veteran's venous disease was in any way 
responsible for her wheelchair conditions and it would not 
otherwise limit her ability to ambulate.  In his addendum the 
examiner recorded that the service-connected varicose veins 
did not in anyway affect her ability to obtain and retain 
employment.  The examiner noted there was no evidence of 
persistent edema, stasis pigmentation, eczema or ulceration.  
He recorded that her complaints of pain were unrelated to her 
venous disease.  Her wheelchair bound status was not related 
to her varicosities.  The examiner finally noted that her 
venous status was not disabling, but her orthopedic condition 
may prevent her from working.

Additional VA medical documentation and correspondence 
relayed to nonservice-connected Ewing's sarcoma is on file.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. Part 4 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for and the effect of treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41 (1999).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule except that if the disability is 
total (100 percent) no deduction will be made.  If the degree 
of disability at the time of entrance into service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  38 C.F.R. § 3.322 (1999).  In the veteran's case at 
hand, the degree of disability at the time of entrance into 
service was not ascertainable in terms of the schedule, and 
the RO did not make any deduction in the evaluation for 
varicose veins when granting service connection in August 
1969.

The Board notes that the VA Schedule for Rating Disabilities 
that addresses The Cardiovascular System-Diseases of the 
Arteries and Veins was amended as of January 12, 1998.  62 
Fed. Reg. 65207.  Thus, the regulatory criteria governing the 
evaluation of the appellant's bilateral varicose veins 
changed while her claim was pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulation, mild varicose veins, or with 
no symptoms were rated as noncompensable.  A 10 percent 
evaluation was assigned for moderate, bilateral or unilateral 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion.  A 20 percent 
evaluation was assigned for unilateral, 30 percent when 
bilateral, moderately severe varicose veins involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 
centimeters in diameter, with symptoms of pain or cramping on 
exertion; with no involvement of the deep circulation.  

A 40 percent evaluation was assigned for unilateral, 50 
percent when bilateral, severe varicose veins involving 
superficial veins above and below the knee with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, with involvement of the deep 
circulation.  A 50 percent evaluation was assigned for 
unilateral, 60 percent when bilateral, pronounced varicose 
veins, the finding of the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  38 C.F.R. § 4.104; Diagnostic Code 7120 
(effective prior to January 12, 1998).

Under the current regulation, a noncompensable evaluation may 
be assigned for asymptomatic palpable or visible varicose 
veins.  A 10 percent evaluation may be assigned for 
intermittent edema of extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
20 percent evaluation may be assigned for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  

A 40 percent evaluation may be assigned for persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent evaluation may be 
assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation may be assigned for massive board-like 
edema with constant pain at rest.  Note: These evaluations 
are for involvement of a single extremity.  If more than one 
extremity is involved, evaluate each extremity separately and 
combine (under § 4.25 using the bilateral factor (§4.26), if 
applicable.  38 C.F.R. § 4.104; Diagnostic Code 7120) 
(effective January 12, 1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for her bilateral 
varicose veins is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her bilateral varicose veins (that are within the competence 
of a lay party to report) are sufficient to conclude that her 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the June 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991);  
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
the Board notes that the veteran was given the opportunity to 
submit and/or identify additional evidence.  

Additional evidence was associated with the claims file.  
This included VA medical examinations.  Also, the veteran was 
afforded the opportunity to present oral testimony before a 
Hearing Officer at the RO.  The Board is unaware of any 
additional evidence that has not already been requested 
and/or obtained that is pertinent to the veteran's claim.  
There is no further duty assist.

The RO has rated the veteran's bilateral varicose veins as 30 
percent disabling under diagnostic code 7120 of the VA 
Schedule for Rating Disabilities.  As the Board noted 
earlier, the criteria for rating the veteran's bilateral 
varicose veins changed during the course of her appeal.  
Accordingly, the Board, as did the RO, must consider the 
claim for an increased evaluation of bilateral varicose veins 
with consideration of the previous and amended criteria, with 
application of those criteria more favorable to the veteran.

The Board's review of the evidentiary record does not permit 
the conclusion that an increased evaluation for the veteran's 
bilateral varicose veins is warranted under either the 
previous or amended criteria.  

Under the previous criteria, the current 30 percent 
evaluation contemplates bilateral moderate severe varicose 
veins involving the superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from 1 to 2 centimeters in diameter, with symptoms of 
pain or cramping on exertion, with no involvement of the deep 
circulation.  With one extremity involved, the evaluation is 
20 percent.

Under the amended criteria effective January 12, 1998, a 20 
percent evaluation may be assigned for one extremity affected 
by varicose veins manifested by persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 10 
percent may be assigned for one extremity affected by 
varicose veins productive of intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.

The evidentiary record shows that in April 1994 VA 
examination disclosed diffuse varicose veins of the thighs 
and left leg, with no evidence of stasis ulcers.  The August 
1995 examination was negative for venous insufficiency of the 
right calf and the right thigh revealed no evidence of active 
venous disease.  

The left lower leg disclosed extensive varicosities with 
sacculation of numerous veins including those in the 
posterior upper left calf which were slightly tender to 
palpation but which did not contain any palpable clot.  There 
was no evidence of pain, peripheral edema or stasis changes.  
The examiner concluded that the veteran had extensive 
varicose venous disease without evidence of active deep 
thrombophlebitis in either lower limb.  The August 1997 and 
July 1998 VA examinations were negative for persistent edema, 
stasis pigmentation, eczema or ulceration.

This evidence does not provide a basis for assignment of an 
increased evaluation for the veteran's bilateral varicose 
veins under either the previous or amended criteria.  

In this regard, with respect to the previous criteria, there 
has been no evidence of severe varicose veins upon which to 
predicate a 40 percent evaluation for one extremity or 50 
percent for both extremities.  Under the amended criteria, 
there has been no evidence of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration of either lower extremity.  In other words, the 
medical documentation both prior and subsequent to January 
12, 1998 does not provide a basis upon which to predicate 
assignment of an increased evaluation.  

The veteran's current evaluation of 30 percent is predicated 
upon the previous criteria for not more than moderately 
severe bilateral varicose veins.  Under the revised criteria, 
the veteran would be assigned a 20 percent evaluation for her 
left lower extremity, and a 10 percent for her right lower 
extremity which combine to a 30 percent evaluation.  No 
question has been presented as to which of two evaluations 
would more properly classify the severity of the veteran's 
bilateral varicose veins.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for bilateral varicose 
veins under either the previous or amended criteria.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral varicose veins is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

